Citation Nr: 1815419	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied the petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder. 

The Board has recharacterized the Veteran's claim for entitlement to service connection for generalized anxiety with secondary depression and PTSD as an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, Clemons, 23 Vet. App. at 5.

The Veteran testified before the undersigned at a Travel Board hearing in October 2017. A transcript of the hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1. In a July 2008 rating decision, the RO denied service connection for anxiety with secondary depression and service connection for PTSD;  a March 2009 rating decision confirmed and continued the denial of service connection for anxiety with secondary depression. The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2. Evidence received since the last final rating decision is neither cumulative nor redundant of the evidence then of record and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD with depression and anxiety.

3. Resolving all doubt in favor of the Veteran, his PTSD with depression and anxiety is related to his period of active military service.


CONCLUSIONS OF LAW

1. The March 2009  rating decision which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received subsequent to the March 2009 rating decision is new and material; and the claim of service connection for a psychiatric disorder is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for PTSD with depression and anxiety have been met. 38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims decided herein have been granted, as discussed below. As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Petition to Reopen

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108. See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In a July 2008 rating decision, the RO denied the Veteran's claims of service connection for generalized anxiety disorder with secondary depression and for PTSD. The reason for the denial of both claims was that there was no evidence of complaints or treatment for anxiety or depression in service, nor was there a present diagnosis of PTSD. A March 2009 rating decision confirmed the denial of service connection for generalized anxiety with secondary depression.

The evidence of record at the time of the last final rating decision included service medical records, post-service treatment records and VA correspondence requesting that the Veteran submit evidence to support his claim. See February 2008 and October 2010 letters.

The appellant was notified of the adverse decisions and of his procedural rights by letter in July 2008 and again in a March 2009 communication. He did not appeal the decisions or submit new and material evidence within a year of their issuance. Thus, the July 2008 and March 2009 rating decisions are final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

The evidence received since the last final July 2008 and March 2009 rating decision includes VA treatment records documenting a diagnosis of PTSD, as well as a January 2012 private nexus opinion for PTSD and a positive July 2014 VA examination, as well as the October 2017 Travel Board hearing transcript.

This evidence is new, as it was not part of the record at the time of the July 2008 and March 2009 rating decisions. It is also material, as it relates to an unestablished fact necessary to substantiate the claim. Specifically, the evidence demonstrates that the Veteran has a diagnosis of psychiatric disorders, including depression, anxiety and PTSD. Furthermore, it contains strong medical evidence of nexus between his current psychiatric disability and service. Therefore, the evidence is new and material, and the claim is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110 , 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his psychiatric disorder is related to military service in the U.S. Navy, where he contends having been the victim of a personal assault. Specifically, the Veteran has conveyed being struck during a race riot aboard the USS Oriskany in September 1973 and being beaten during other incidents. He has consistently stated that these experiences are in his estimation the stressors which caused his psychiatric disability. See March 2008 statement.

While the Veteran's service treatment records are negative for treatment, complaints or diagnosis of a head injury or assault, they reflect that the Veteran withdrew from A-School in November 1973, and received a diagnosis of immature personality disorder with schizoid and psychopathic traits in March 1975. Also of note is a request for counseling in February 1975. The Veteran's personnel records also reflect that he was transferred to the position of galley cook and was considered AWOL from July 1974 to February 1975, and further, that the Veteran was discharged from service by reason of unfitness described as frequent involvement of a discreditable nature with civil or military authorities. 

In June 2008, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed mental disorders. The Veteran was diagnosed with generalized anxiety disorder with major depressive disorder, and adult antisocial behaviors. The Board notes the Veteran was also assigned a GAF score of 38. The examiner assessed that the Veteran's abuse as a child produced a predisposition for a later psychiatric disorder "upon encountering violence, aggression and racial hatred in the military." The examiner further attributed the Veteran's generalized anxiety disorder with depression most likely as due to the aggression and violence he was exposed to in the military. 

A February 2009 VA psychology note reflects that the Veteran sought an explanation for the findings contained in the June 2008 examination. The examiner stated, in pertinent part, that he did not diagnose PTSD during the June 2008 VA examination because he did not see verifiable stressors in the claims file, though he did see evidence for the other diagnosed disorders.

In April 2011, VA received many individual therapy progress notes dated from 2007 to 2010. Indeed, December 2008, January 2009 and March 2009 therapy notes contain assessments that the Veteran has been diagnosed with PTSD as well as depression. 

The record also contains a January 2012 private medical opinion from a psychologist, who opined that "clearly [the Veteran] suffers [from] PTSD and meets the DSM IV criteria for his Axis I diagnosis," and that "this disability and diagnosis clearly and apparently stem directly from the trauma he suffered while aboard ship in 1973." The examiner supported this opinion with the rationale that the Veteran reported no psychiatric symptoms or disabilities prior to that time, and that also prior to the 1973 incident, he worked several jobs and was self-supporting and socially functional. Furthermore, the examiner pointed to the lack of a significant legal history, substance abuse or chemical dependency. 

In March 2012, a readjustment counseling therapist from the Eugene Vet Center provided an etiological opinion. The therapist explained that the Veteran began receiving care for his psychiatric condition at the Vet Center in February 1993, and with the therapist in particular in June 2010. The therapist restated the Veteran's assessed conditions as PTSD, depression and anxiety. Pertinently, he opined that the Veteran appeared to be having a delayed traumatic reaction from the racially motivated attack while on the USS Oriskany, which has made his PTSD symptomatology worse. 

In June 2012, the Veteran was afforded a VA mental disorder examination. The Veteran's diagnosis was confirmed as severe recurrent major depressive disorder and PTSD. The Veteran's GAF score was assessed to be 35.  The examiner noted that the Veteran's first mental health "breakdown" occurred while he was in service, when he was placed in the "brig" for fighting. The examiner opined that the Veteran's PTSD and major depressive disorder are caused by his military service. 

In July 2014, a VA examiner wrote an opinion, based on a review of the entire claims file, regarding the nature and etiology of the Veteran's PTSD. The examiner indicated that the only in-service stressor supported by objective evidence is that of the racial riot aboard the USS Oriskany in September 1973, as confirmed by the associated September 9, 1973 "Star News" article. The examiner also makes note of the Veteran's March 1975 service treatment record indicating mental health symptomatology, which at the time was assessed as immature personality with schizoid and psychopathic traits. The examiner offered the following opinions supported by adequate rationale. The examiner expressed that the June 2008 VA examination is the most comprehensive and thorough of record with regard to the Veteran's PTSD. The examiner also addressed the fact that during the 2008 examination, PTSD was not diagnosed, explaining that at the time, examiners were not allowed to diagnose PTSD unless the RO asked specifically for a PTSD examination, which this was not. Furthermore, the repeated references to PTSD symptoms in the July 2008 examination and since then, including other providers' diagnosis of PTSD, indicated that it is more likely than not that the Veteran currently meets DSM-5 criteria for PTSD. The examiner stated that all reports of record which reference the Veteran's PTSD are consistent in that they refer to the racial riots aboard the USS Oriskany as the traumatic event, and that therefore, it is more likely than not that the Veteran's PTSD is due to witnessing and being attacked during racial riots in 1973.

The examiner also analyzed the service treatment notes of record, including in particular that of March 1975, which includes a diagnosis of immature personality disorder with psychopathic traits. The examiner first pointed to the fact that the note indicates clearly that the Veteran performed well through basic training, and had a deterioration after that period. The examiner then explained that a person with said diagnosis would not have been able to sustain the attitude and behavior required to complete basic training, and therefore, the only alternative is that the Veteran's traumatic experience following basic training, specifically the racial riots, caused his PTSD-and further, that the symptoms described in the March 1975 service treatment note were not due to a personality disorder, but rather, to PTSD. Indeed, the examiner found that no other provider diagnosed the Veteran with a personality disorder. Thus, the examiner opined that it is at least as likely as not that the Veteran's PTSD is medically attributable to and the same as the symptoms noted in the March 1975 service treatment note. Additionally, the examiner noted that the Veteran's withdrawal from A-school in November 1973, just two months following the racial riots, is consistent with an individual who has been traumatized by events surrounding the racial riots aboard the USS Oriskany, and thus a valid marker.

The Board notes that a VA examination was also conducted in August 2014, which was based on a review of the claims file and an in person examination. PTSD, major depressive disorder, and alcohol abuse disorder were confirmed as diagnoses. The examiner noted that the Veteran's PTSD and major depressive symptoms are inextricably intertwined. Pertinently, the examiner opined that the Veteran's PTSD is more likely than not caused by traumatic events experienced while enlisted, and that major depressive disorder is secondary to the PTSD. 

The Board also acknowledges the Veteran's testimony during the October 2017 hearing before the undersigned. The Veteran testified that prior to joining the Navy, although he had a difficult childhood, he did in school in subjects he enjoyed, had a job, a car and a girlfriend. He further described an incident aboard the ship he was serving on, specifically stating that he was beaten with a dock wrench. Finally, the Veteran's representative argued that the 1975 treatment record for psychiatric complaints is the key to this service connection claim, and proceeded to put forth four separate theories of entitlement to service connection. Specifically, the representative's theories included a direct theory of service connection pointing to the Veteran's PTSD symptoms in 1975, another theory based upon the corroborating newspaper evidence of a racial riot aboard the ship, and finally, a theory based upon the evidence of personal assault of the Veteran while in service.  

After a review of the evidence of record, the Board finds that service connection for PTSD with depression and anxiety is warranted based on the Veteran's in-service personal assault. 

A current diagnosis of PTSD, anxiety and major depressive disorder has been established. Thus, the first element for service connection has been satisfied. 

Regarding the Veteran's claimed in-service stressor, the Board acknowledges that the Veteran's STRs do not document any reported assault, but instead, document that he suffered from "immature personality disorder with schizoid and psychopathic traits" in March 1975. However, the Board finds probative the September 1973 "Star News" article reporting a racial riot incident aboard the Veteran's ship as well as the consistency of the Veteran's statements of record regarding this in stressor. The Board also finds the Veteran credible. Indeed, the claims file contains medical opinions which include corroboration of the Veteran's personal assault. Specifically, the Board finds highly probative the July 2014 VA opinion, as it is based on review of the claims file and an extensive rationale. Indeed, the previous medical opinions of record are addressed, including the negative opinions, and the examiner convincingly and adequately explains the reasons for which the race riots aboard the Veteran's ship are the only possible stressor which could have caused his psychiatric symptoms. Though the examiner's opinion is based in part on the lay statements of record, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care. Rucker v. Brown, 10 Vet. App. 67, 73 (1997). Further, the consistency of the Veteran's statements has been noted, and the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor. Menegassi, 638 F.3d at 1382. Thus, the Veteran's allegations of an in-service sexual assault have been corroborated. As such, the Board finds that there is sufficient evidence in the record to establish that the Veteran experienced a personal assault during service.

The remaining question to be addressed is thus whether the Veteran's PTSD with depression and anxiety is related to military service, to include the conceded stressor. The Board finds that the evidence is at least in equipoise. As previously noted, the Board finds that the most probative evidence of record is the July 2014 VA medical opinion. Not only is the examiner's opinion based on an exhaustive and detailed rationale, which is both probative and credible, but it also addresses the most pertinent evidence of record, including the negative evidence, which it logically discredits.  Indeed, the July 2014 examiner opined that it is more likely than not that the Veteran had an in-service personal assault stressor, specifically the race riots onboard the USS Oriskany, and that said stressor caused the Veteran's current PTSD with depression and anxiety. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD with depression and anxiety is warranted.


ORDER

New and material evidence having been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, the appeal is granted to this extent.

Entitlement to service connection for PTSD with depression and anxiety is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


